DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Claim 3, 8-9, 18, and 21 are canceled
Claim 22 is new.
Claims 1-2, 4-7, 10-17, 19-20 and 22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-7, 10-17, 19-20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo (US 20060020177) in view of Guthrie (US 2008/0182724).

In claim 1, Seo discloses a method for processing motion information, comprising: operating, by an electronic device (Fig. 1), in a first mode (Fig. 14, first 3 steps, Fig. 11, 551-555, Par. 140, 117-119) corresponding to a first sampling rate (par. 98 “sampling interval”, Fig. 11/14 553, 451); obtaining, by the electronic device (Fig. 1), acceleration data from a sensor (Fig. 11/14 553, 451); based on the obtained acceleration data, operating, by the electronic device (Fig. 1), in a second mode (Fig. 14 “running at full speed mode”) corresponding to a second sampling rate (par. 98 “sampling interval determination section experimentally obtains and accumulates the level of the high frequency signal of the DCT information and level trigger intervals measured according to the type of exercise performed by the user”) wherein the second mode is an entry mode (Fig. 14, 463, see full chart), wherein the second sampling rate is higher than the first sampling rate (Par. 97 and Par. 106 “…’running’, it is preferred to use the higher sampling frequency for the acceleration sensor”), and wherein operating in the second mode consumes more power than operating in the first mode (Par. 98, 104, 237 examiner notes that by reducing sampling frequency power consumption is also reduced); operating, by the electronic device (Fig. 1), in a third mode (Fig. 14, “jogging mode”), wherein the third mode is a first active mode out of a plurality of active modes (Fig. 14 Par. 96 “jogging”),  wherein the first active mode corresponds to a user of the electronic device performing (Par. 10 measuring… a user) a first activity out of a plurality of activities (Fig. 14, walking, fast walking, jogging); in response to a lack of periodic motion being detected while in the third mode (Fig. 13A and Par. 146 Examiner notes that there is a period of time a certain level of amplitude representative of motion needs to be detected, else it times out  and transitions to a different mode), transitioning, by the electronic device, from the third mode to a fourth mode (Fig. 14, Par. 146 examiner considers the return step to be said fourth mode), and wherein the fourth mode is an exit mode (Fig. 14 “return”, Par. 146) corresponding to a lack of periodic motion by the user of the electronic device (Pa. 146 the return i.e. exit mode is entered when the motion is determined to be below a certain level which is considered to be within the scope of said corresponding to a lack of periodic motion); wherein the method further comprises: determining, by the electronic device, based on an analysis of motion information obtained by the electronic device while in the entry mode (Fig. 14, Par. 149, Examiner considers determining the type of steps and energy level [i.e. jogging walking etc.] to be said analysis), whether entry conditions for transitioning from the entry mode to the first active mode are met (Fig. 14 yes – jogging); and based on the entry conditions being met, transitioning, by the electronic device, from the entry mode to the first active mode (Fig. 14, Par. 149 examiner considers setting the sampling frequency to jogging mode to be said transitioning to the first active mode).
Seo does not explicitly disclose wherein the first mode is a sleep mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode.
Guthrie teaches a sleep mode (Fig. 3 70/74 “activity tracking stops”); an exit mode (Fig. 3, 70/72/74); first active mode (Fig. 3 activity tracking); determining, by the electronic device, based on an analysis of motion information obtained by the electronic device while in the exit mode, whether re-entry conditions for transitioning from the exit mode to the first active mode are met (Fig. 3, 72); and based on the re-entry conditions being met, transitioning, by the electronic device, from the exit mode to the first active mode (Fig. 3, 72 to activity tracking begins); wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode (Fig. 3, examiner considers detecting movement to be less stringent then turning on the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first mode is a sleep mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode based on the teachings of Guthrie in Seo in order to identify when the device is not in use (Guthrie Par. 27), thus allowing it to save energy by shutting down/entering sleep mode leading to an improved system.

In claim 2, Seo in view of Guthrie discloses all of claim 1. Seo further wherein the entry conditions for transitioning from the entry mode to the first active mode include detecting periodic motions based on the motion information obtained by the electronic device while in the entry mode (Par. 97 and Par. 106).

In claim 5, Seo in view of Guthrie discloses all of claim 1. Seo further discloses wherein, during operation in the sleep mode, portions of a processor (Fig. 9, 151) for monitoring the sensor are awake (Par. 237, Fig. 43, 421 Examiner notes that while in sleep mode, it can still detect acceleration, which implies that portions of the processor are inherently still monitoring the sensor and awake) and other portions of the processor are in a sleep state (Par. 237, Fig. 43).

In claim 6, Seo in view of Guthrie discloses all of claim 1. Seo further discloses wherein, in the entry mode, acceleration is monitored to detect periodic motions corresponding to different activities (Fig. 14 see running jogging walking), and wherein the second sampling rate is set for detecting a fastest activity of the different activities (Fig. 14 see running, Par. 98 “sampling interval determination section takes the mean of the level of the high frequency signal and level trigger intervals according to the type of exercise”).

In claim 7, Seo in view of Guthrie discloses all of claim 1. Seo further discloses wherein, in the entry mode, the second sampling rate is adjusted based on an observed motion level (Par. 97 and Par. 106).

In claim 10, Seo in view of Guthrie discloses all of claim 1. Seo further discloses wherein each of the plurality of active modes has a respective sampling rate corresponding to a respective activity (Par. 97 and Par. 106).

In claim 11, Seo in view of Guthrie discloses all of claim 1. Seo further discloses transitioning from the second mode to the first mode based on no identifiable activity being detected in a period of time (Fig. 5, table 2 Par. 117-119, examiner notes that in order to determine a step by the user a state machine is used; when on no identifiable activity being detected in a period of time condition 4 is met changing the state; the sampling frequency is based on the frequency of the steps [par. 106]; which is based on the state machine said state machine).

In claim 12, Seo in view of Guthrie discloses all of claim 1. Seo further discloses transitioning from the first active mode to the exit mode based on a periodic motion not being detected within a set interval (Fig. 5, table 2 Par. 117-119; examiner notes that in order to determine a step by the user a state machine is used; when on no identifiable activity being detected in a period of time condition 4 is met changing the state; the sampling frequency is based on the frequency of the steps [par. 106]; if the step is not detected during the period, the mode is exited to a different one [Fig. 14, 463]).

In claim 13, Seo in view of Guthrie discloses all of claim 1. Seo further discloses transitioning from the exit mode back to the first active mode based on reentry conditions being met within a set timeframe (Fig. 11/14, return, Par. 146, 149 examiner notes after the return mode is executed when the conditions for the first active mode are met it goes to the first active mode, said conditions being the step being taking within a particular time frame associated with the mode).

In claim 14, Seo in view of Guthrie discloses all of claim 1. Seo further discloses transitioning from the exit mode to the second mode based on reentry conditions not being met within a set timeframe (Fig. 11/14, return, Par. 146, 149 examiner notes after the return mode is executed when the conditions for the second mode are met it goes to the second mode, said conditions being the step being taking within a particular time frame associated with the mode).

In claim 15, Seo in view of Guthrie discloses all of claim 1. Seo further discloses transitioning from the second mode to the first mode based on entry conditions for the plurality of active modes not being met (Fig. 11/14, return, Par. 146, 149 Fig. 5, table 2 Par. 117-119; examiner notes that in order to determine a step by the user a state machine is used; when on no identifiable activity being detected in a period of time condition 4 is met changing the state; the sampling frequency is based on the frequency of the steps [par. 106]; if the step is not detected during the period, the mode is exited to a different one [Fig. 14, 463]).

In claim 16, Seo discloses an electronic device for processing motion information (Fig. 1), comprising: a sensor configured to generate acceleration data (Fig. 1, 153); and a processor (Fig. 1, 151), configured to: operate the electronic device in a first mode (Fig. 14, first 3 steps, Fig. 11, 551-555, Par. 140, 117-119) corresponding to a first sampling rate (par. 98 “sampling interval”, Fig. 11/14 553, 451); obtain the acceleration data from the sensor (Fig. 11/14 553, 451); based on the obtained acceleration data, operate the electronic device in a second mode (Fig. 14 “running at full speed mode”) corresponding to a second sampling rate (par. 98 “sampling interval determination section experimentally obtains and accumulates the level of the high frequency signal of the DCT information and level trigger intervals measured according to the type of exercise performed by the user”), wherein the second mode is an entry mode (Fig. 14, 463, see full chart), wherein the second sampling rate is higher than the first sampling rate (Par. 97 and Par. 106 “…’running’, it is preferred to use the higher sampling frequency for the acceleration sensor”), and wherein operating in the second mode consumes more power than operating in the first mode (Par. 98, 104, 237, examiner notes that the power is shut off to the sensor outside the sampling period, thus a higher sampling rate uses more power); operate the electronic device in a third mode (Fig. 14, “jogging mode”), wherein the third mode is a first active mode out of a plurality of active modes (Fig. 14 Par. 96 “jogging”); wherein the first active mode corresponds to a user of the electronic device performing (Par. 10 “user”) a first activity out of a plurality of activities (Fig. 14, running, walking, jogging); and in response to a lack of periodic motion being detected while in the third mode (Fig. 13A and Par. 146 Examiner notes that there is a period of time a certain level of amplitude representative of motion needs to be detected, else it times out  and transitions to a different mode), transition the electronic device from operating in the third mode to operating in a fourth mode (Fig. 14, Par. 146 examiner considers the return step to be said fourth mode), wherein the fourth mode is an exit mode (Fig. 14 “return”, Par. 146) corresponding to a lack of periodic motion by the user of the electronic device (Pa. 146 the return i.e. exit mode is entered when the motion is determined to be below a certain level which is considered to be within the scope of said corresponding to a lack of periodic motion).
Seo does not explicitly disclose wherein the first mode is a sleep mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode.
Guthrie teaches a sleep mode (Fig. 3 70/74 “activity tracking stops”); an exit mode (Fig. 3, 70/72/74); first active mode (Fig. 3 activity tracking); determining, by the electronic device, based on an analysis of motion information obtained by the electronic device while in the exit mode, whether re-entry conditions for transitioning from the exit mode to the first active mode are met (Fig. 3, 72); and based on the re-entry conditions being met, transitioning, by the electronic device, from the exit mode to the first active mode (Fig. 3, 72 to activity tracking begins); wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode (Fig. 3, examiner considers detecting movement to be less stringent then turning on the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first mode is a sleep mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode based on the teachings of Guthrie in Seo in order to identify when the device is not in use (Guthrie Par. 27), thus allowing it to save energy by shutting down/entering sleep mode leading to an improved system.

In claim 17, Seo in view of Guthrie discloses all of claim 16. Seo further wherein the entry conditions for transitioning from the entry mode to the first active mode include detecting periodic motions based on the motion information obtained by the electronic device while in the entry mode (Par. 97 and Par. 106).

In claim 19, Seo discloses a non-transitory computer-readable medium having processor-executable instructions stored thereon for processing motion information (Fig. 1), wherein the processor-executable instructions, when executed, facilitate: operating an electronic device in a first mode (Fig. 14, first 3 steps, Fig. 11, 551-555, Par. 140, 117-119) corresponding to a first sampling rate (par. 98 “sampling interval”, Fig. 11/14 553, 451); obtaining acceleration data from a sensor (Fig. 11/14 553, 451); and based on the obtained acceleration data, operating the electronic device in a second mode (Fig. 14 “running at full speed mode”) corresponding to a second sampling rate (par. 98 “sampling interval determination section experimentally obtains and accumulates the level of the high frequency signal of the DCT information and level trigger intervals measured according to the type of exercise performed by the user”), wherein the second mode is an entry mode (Fig. 14, 463, see full chart), wherein the second sampling rate is higher than the first sampling rate (Par. 97 and Par. 106 “…’running’, it is preferred to use the higher sampling frequency for the acceleration sensor”), and wherein operating in the second mode consumes more power than operating in the first mode (Par. 98, 104, 237, examiner notes that the power is shut off to the sensor outside the sampling period, thus a higher sampling rate uses more power); wherein the processor-executable instructions, when executed, further facilitate: operating in a third mode (Fig. 14, “jogging mode”); wherein the third mode is a first active mode out of a plurality of active modes (Fig. 14 Par. 96 “jogging”), and  wherein the first active mode corresponds to a user of the electronic device (Par. 10 “user”) a first activity out of a plurality of activities (Fig. 14, running, walking, jogging); and in response to a lack of periodic motion being detected while in the third mode (Fig. 13A and Par. 146 Examiner notes that there is a period of time a certain level of amplitude representative of motion needs to be detected, else it times out  and transitions to a different mode), transitioning, by the electronic device, from the third mode to a fourth mode (Fig. 14, Par. 146 examiner considers the return step to be said fourth mode), and wherein the fourth mode is an exit mode (Fig. 14 “return”, Par. 146) corresponding to a lack of periodic motion by the user of the electronic device (Pa. 146 the return i.e. exit mode is entered when the motion is determined to be below a certain level which is considered to be within the scope of said corresponding to a lack of periodic motion).
Seo does not explicitly disclose wherein the first mode is a sleep mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode.
Guthrie teaches a sleep mode (Fig. 3 70/74 “activity tracking stops”); an exit mode (Fig. 3, 70/72/74); first active mode (Fig. 3 activity tracking); determining, by the electronic device, based on an analysis of motion information obtained by the electronic device while in the exit mode, whether re-entry conditions for transitioning from the exit mode to the first active mode are met (Fig. 3, 72); and based on the re-entry conditions being met, transitioning, by the electronic device, from the exit mode to the first active mode (Fig. 3, 72 to activity tracking begins); wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode (Fig. 3, examiner considers detecting movement to be less stringent then turning on the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first mode is a sleep mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode; wherein the entry conditions for transitioning from the entry mode to the first active mode are more stringent than the re-entry conditions for transitioning from the exit mode to the first active mode based on the teachings of Guthrie in Seo in order to identify when the device is not in use (Guthrie Par. 27), thus allowing it to save energy by shutting down/entering sleep mode leading to an improved system.

In claim 20, Seo in view of Guthrie discloses all of claim 19. Seo further wherein the entry conditions for transitioning from the entry mode to the first active mode include detecting periodic motions based on the motion information obtained by the electronic device while in the entry mode (Par. 97 and Par. 106).

In claim 22, Seo discloses does not explicitly disclose determining, by the electronic device, based on an analysis of motion information obtained by the electronic device while in the first active mode, whether conditions for remaining in the first active mode are met; and based on the conditions for remaining in the first active mode being met, remaining, by the electronic device, in the first active mode; wherein the conditions for remaining in the first active mode are less stringent than the re-entry conditions.
Guthrie teaches determining, by the electronic device, based on an analysis of motion information obtained by the electronic device while in the first active mode, whether conditions for remaining in the first active mode are met (Fig. 3, 64 examiner notes that tit stays in the first active mode so long as it remains on the users); and based on the conditions for remaining in the first active mode being met, remaining, by the electronic device, in the first active mode (Fig. 3, 64 examiner notes that tit stays in the first active mode so long as it remains on the users); wherein the conditions for remaining in the first active mode are less stringent than the re-entry conditions (Fig. 3, 64-68 examiner considers removing the device to be more stringent than leaving the device on).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo in view of Guthrie and in further view of Sohn (US 20070124703).

In claim 4, Seo in view of Guthrie discloses all of claim 1. Seo does not explicitly disclose remaining in the sleep mode while no acceleration is detected; and wherein the entry mode is initiated in response to acceleration being detected.
Sohn teaches remaining in the sleep mode while no acceleration is detected (Fig. 3, “shake horizontally” examiner notes that the motion must be given in order to wake, thus requiring acceleration detection); and wherein the entry mode is initiated in response to acceleration being detected (Fig. 3, “shake horizontally”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to remain in the sleep mode while no acceleration is detected; and wherein the entry mode is initiated in response to acceleration being detected as taught by Sohn in the method of Seo in order to reduce power consumption (Seo Par. 98 “user may reduce the sampling frequency in order to reduce power consumption”) thus increasing the efficiency of power use.


Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the 103 rejection on pages 8-12 have been considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “As explained in the specification at [0094] and [0124], the entry conditions are more stringent than the re-entry conditions such that a single stumble or other momentary interruption during an ongoing activity would not trigger a full re-analysis of the user's motion in order to return to the activity state corresponding to the ongoing activity.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 6067608 A, High Performance Mechanism For Managing Allocation Of Virtual Memory Buffers To Virtual Processes On A Least Recently Used Basis.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865     


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857    
10/14/2022